                       Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 1 of 6

AO 93 (Rev. 12/09) Search and Seizure Warrant



                                      United States District Court                                                                  U y        ■'   f's.; i



                                                                        for the
                                                           District of New Hampshire                                      I'JlS jvOV 20 P 2- 5")
                   In the Matter of the Search of
               (Briefly describe the property to be searched
                or identify the person by name and address)                        Case No.          18-
                                                                                                                               S- OV.^

                 Information associated with
 babazadeh_trading_co(@yahoo.com that is stored at
        premises controlled by Yahoo, Inc.

                                                SEARCH AND SEIZURE WARRANT

To:       Any authorized law enforcement officer

          An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the                        Northern                   District of               California
(identify the person or describe the property to be searched and give its location)'.

 See Attachment A

          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized)'.

 See Attachment B


           1 find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

           YOU ARE COMMANDED to execute this warrant on or before                                                    August 7, 2018
                                                                                                                     (not to exceed 14 days)

       O in the daytime 6:00 a.m. to 10 p.m.                   sf at any time in the day or night as I find reasonable cause has been
                                                                   established.


        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
 place where the property was taken.
           The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
 inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
 Daniel J. Lynch, U.S. Magistrate Judge                                       .
                                   (name)

       □ 1 find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
 of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
 searched or seized (check the appropriate box)          D for                    days (not to exceed 30).
                                                         □ until, the facts justifying, the later specific date of

 Date and time issued:             7 U v' / i ^/' a) M .' H ()/pV^
                                                              -J                                f.     /
                                                                                                                           ^ .
                                                                                                                        signature

                                                                                                   \.
 City and state:           Concord, NH                                                          Daniel .UL-yrfch, U.S. Magistrate Judge
                                                                                                              Printed name and title
                      Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 2 of 6
    /
AO 93 (Rev. 12/09) Search and Seizure Warrant(Page 2)

                                                              Return

Case No.:                             Date and time warrant executed:      Copy ofwarrant and inventory left with:
 18-/0^'1 Zl^O]"bly.
Inventory made in the presence of:             ^
                                              Sfr
Inventory ofthe property takenI and
                                unu name
                                    nuintc of
                                           uj any person(s) seized:
                                              uny jjict




   Of^                               rw^'^00




                                                           Certification



          I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designatedjua



Date:       mffiz
                                                                                 Executing officer's signature

                                                                                                )ha^)C
                                                                                   Printed name and title
         Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 3 of 6




                                     ATTACHMENT A


                                  Property to Be Searched

       This warrant applies to information associated with babazadeh trading co@,vahoo.com

that is stored at premises owned, maintained, controlled, or operated by Yahoo(Oath Holdings

Inc.), a company headquartered at 701 First Avenue, Sunnyvale, California.
             Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 4 of 6



                                        ATTACHMENT B


                                  Particular Things to be Seized

   I.        Information to be disclosed by Yaboo(the "Provider")

        To the extent that the information described in Attachment A is within the possession,

custody, or control ofthe Provider, regardless of whether such information is located within or

outside ofthe United States, and including any emails, records, files, logs, or information that

has been deleted but is still available to the Provider, or has been preserved pursuant to a request

made under 18 U.S.C. § 2703(f), the Provider is required to disclose the following information to

the government for each account or identifier listed in Attachment A:

        a.      The contents of all emails to and from each2other@gmail.com,

hamedfxx@,gmail.com. goldengateintllc@,gmail.com, hafxx6@gmail.com,

aliabadi.hamed@gmail.com. and aiden.davidsonn@gmail.com,from January 2014 through the

present, including stored or preserved copies of emails sent to and from the account, draft emails,
the source and destination addresses associated with each email, the date and time at which each

email was sent, and the size and length of each email;

        b.      All records or other information regarding the identification ofthe account, to

include full name, physical address, telephone numbers and other identifiers, records ofsession

times and durations, the date on which the account was created,the length ofservice, the IP

address used to register the account, log-in IP addresses associated with session times and dates,

account status, alternative email addresses provided during registration, methods of connecting,

log files, and means and source of payment(including any credit or bank account number);
        c.       The tjqies ofservice utilized;
            Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 5 of 6



       d.      All records or other information stored by an individual using the account,

including address books, contact and buddy lists, calendar data, pictures, and files; and

       e.      All records pertaining to communications between the Provider and any person

regarding the account, including contacts with support services and records ofactions taken.

The Provider is hereby ordered to disclose the above information to the government within 14

days of service ofthis warrant.
            Case 1:18-mj-00122-DL Document 6 Filed 11/20/18 Page 6 of 6




   11.      Information to be seized by the government

         All information described above in Section I that constitutes evidence of violations of50

U.S.C. 1701-1706 (International Emergency Economic Powers); 18 U.S.C. 554(Smuggling); 31

C.F.R 560.203, 560.204, and 560.206 (regulations prohibiting the export of U.S. goods to Iran);

and Title 18, United States Code, Section 371 (conspiracy), those violations involving Hamed

Aliabadi a.k.a. Aiden Davidson, and/or Golden Gate International, LLC,and occurring after

January 2014, including, for each account or identifier listed on Attachment A,information

pertaining to the following matters:

            (a) All communications relating to the possible identification, procurement, purchase,

                preparation, packaging, description, valuation, invoicing, licensing, concealment,

                sale, supply, transportation, exportation, shipment, or trans-shipment of goods

                from the United States or other countries to Iran, including communications

                relating to payments and receipt of payments for said transactions;

            (b) Evidence indicating how and when the email account was accessed or used, to

                determine the geographic and chronological context of account access, use, and

                events relating to the crime under investigation and to the email account owner;

            (c) Evidence indicating the email account owner's state of mind as it relates to the

                crimes under investigation;

            (d) The identity ofthe person(s) who created or used the user ID,including records

                 that help reveal the whereabouts of such person(s).

            (e) The identity of the person(s) who communicated with the user ID about matters

                 relating to the crimes under investigation, including records that help reveal their

                 whereabouts.
